PUTNAM, J.
After the city of New York had acquired title to land in the bed of the above street on August 1, 1902, Mary B. Trimble, on February 28, 1905, gave a full covenant warranty deed of lands which by metes and bounds included the street in question. The conveyance was, however, declared to be “subject, however, to any rights that Long Island City (now a part of the city of New York) or the public may have in any streets or avenues as laid out on ‘the official map of Long Island City and included in the above-described premises.” The question is whether this conveyance operated to pass to the grantee the right to the award afterwards made for the bed of this part of Hamilton street. It is settled that a deed with full covenants passes such a subsequent award. Magee v. City of Brooklyn, 144 N. Y. 265, 39 N. E. 87. The rule is claimed to be here distinguished by the clause declaring this deed subject to any rights of the city. But this clause merely copied a like clause in the conveyance to Mary B. Trimble, so that the learned referee seems quite justified in his finding that the clause was inserted in the deed in question simply as a repetition in accord with the usual forms of conveyancing. The effect, therefore, of the full covenant deed was to give the grantee all rights, except to qualify the covenants of seisin and against incumbrances by this allusion to the possible rights of Long Island City. The referee’s conclusion that the conveyance created an equitable assignment of the award when it should be made is therefore approved.
An order will be entered confirming the report and directing payment of the awards in accordance therewith, with costs against,the adverse claimant.